                                                                                      Case 2:20-cv-00172-APG-DJA Document 1 Filed 01/24/20 Page 1 of 5



                                                                                 1 NOTC
                                                                                   Joel D. Odou
                                                                                 2 Nevada Bar No. 7468
                                                                                   Analise N. M. Tilton
                                                                                 3 Nevada Bar No. 13185
                                                                                   Kyle J. Hoyt
                                                                                 4 Nevada Bar No. 14886
                                                                                   Wood, Smith, Henning & Berman LLP
                                                                                 5 2881 Business Park Court, Suite 200
                                                                                   Las Vegas, Nevada 89128-9020
                                                                                 6 Telephone: 702 251 4100
                                                                                   Facsimile: 702 251 5405
                                                                                 7 Email: jodou@wshblaw.com
                                                                                   Email: atilton@wshblaw.com
                                                                                 8 Email: khoyt@wshblaw.com

                                                                                 9 Attorneys for Defendant, Knight Transportation,
                                                                                   Inc.
                                                                                10

                                                                                11                                  UNITED STATES DISTRICT COURT
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12                                      DISTRICT OF NEVADA
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13
                                                Attorneys at Law




                                                                                14 RONALD REAL MUEGO,                                 Case No.: 2:20-cv-

                                                                                15                     Plaintiff,
                                                                                                                                            DEFENDANT'S PETITION FOR
                                                                                16            v.                                                   REMOVAL
                                                                                17 RICHARD WILLIAM CASSALATA,
                                                                                   KNIGHT TRANSPORTATION, INC., DOES
                                                                                18 I through V, and ROES CORPS VI through X,
                                                                                   inclusive,
                                                                                19
                                                                                                  Defendants.
                                                                                20

                                                                                21

                                                                                22            COMES NOW, Petitioner/Defendant KNIGHT REFRIGERATED, LLC (“Defendant”), by
                                                                                23 and through their attorneys, the law firm of WOOD, SMITH, HENNING & BERMAN, LLP, and

                                                                                24 hereby remove the above-captioned action currently pending in the District Court of Clark County,

                                                                                25 Nevada to the United States District Court for the District of Nevada.

                                                                                26 / / /
                                                                                27 / / /

                                                                                28 / / /


                                                                                     LEGAL:10092-0071/13617569.1
                                                                                      Case 2:20-cv-00172-APG-DJA Document 1 Filed 01/24/20 Page 2 of 5



                                                                                 1                                                           I.
                                                                                 2                                                 BACKGROUND
                                                                                 3            1.       On or about July 12, 2019, Plaintiff filed a Complaint in the Eighth Judicial District

                                                                                 4 Court of Clark County, Nevada (hereinafter the "State Court Action"). The State Court Action was

                                                                                 5 assigned Docket No. A-19-803195-C.1

                                                                                 6            2.       On or about January 13, 2020, Defendant Knight Transportation, Inc. was served with a

                                                                                 7 copy of a Summons and Plaintiff's Complaint in the State Court Action.2 This removal is therefore

                                                                                 8 timely because Defendant is removing the State Court Action within thirty (30) days after the January

                                                                                 9 13, 2020 acceptance of service of process by Defendant Transportation. 28 U.S.C. §1446(b).

                                                                                10            3.       Knight Transportation, Inc., is named as a Defendant in the Complaint. The Complaint

                                                                                11 purports to assert a general cause of action for Negligence.3
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12            4.       In the Complaint, Plaintiff alleges injuries as a result of a motor vehicle accident that
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13 occurred on or about July 12, 2017.4
                                                Attorneys at Law




                                                                                14            5.       Plaintiff seeks in excess of $15,000.00 for past and future medical expenses.5 Plaintiff

                                                                                15 further seeks in excess of $15,000.00 for past and future pain, suffering, anxiety, loss of enjoyment of

                                                                                16 life, and general damages.6 Plaintiff is also seeking damages for past and future loss of income.7

                                                                                17 Finally, Plaintiff alleges punitive damages in a sum to be determined at the time of trial.8

                                                                                18            6.       Pursuant to 28 U.S.C. §1331 and 28 U.S.C. §1441(a), this Petition for Removal is
                                                                                19 being filed in the United States District Court for the District of Nevada, which is part of the "district

                                                                                20 and division" embracing the place where this action was filed – Clark County, Nevada.

                                                                                21            7.       Pursuant to 28 U.S.C. §1446(d), a Notice of Removal to All Adverse Parties will be

                                                                                22 promptly served upon Plaintiff's Counsel and filed with the Clerk of the District Court of Clark

                                                                                23

                                                                                24            1
                                                                                                Exhibit "A": Plaintiff's Complaint.
                                                                                              2
                                                                                                Exhibit "B": Service of Process Transmittal stamped January 13, 2020.
                                                                                25            3
                                                                                                See Exhibit "A", generally.
                                                                                              4
                                                                                                Id. at p. 3.
                                                                                26            5
                                                                                                Id. at p. 4.
                                                                                              6
                                                                                                Id.
                                                                                27            7
                                                                                                Id.
                                                                                              8
                                                                                28              Id. at p. 3.



                                                                                     LEGAL:10092-0071/13617569.1                            -2-
                                                                                      Case 2:20-cv-00172-APG-DJA Document 1 Filed 01/24/20 Page 3 of 5



                                                                                 1 County, Nevada.9

                                                                                 2                                                             II.
                                                                                 3                                 STATUTORY REQUIREMENTS: 28 U.S.C. §1332
                                                                                 4            8.       Diversity. This Court has diversity jurisdiction of this action pursuant to 28 U.S.C.

                                                                                 5 §1332.

                                                                                 6            9.       Plaintiff alleges in his Complaint that he is a resident of Clark County, State of

                                                                                 7 Nevada.10

                                                                                 8            10.      Defendant Knight Transportation, Inc. is an Arizona Corporation with its principal

                                                                                 9 place of business in Arizona.

                                                                                10            11.      Plaintiff alleges in his Complaint that Defendant Richard William Cassalata is a

                                                                                11 resident of Arizona.11
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12            12.      Diversity, therefore, exists because Plaintiff is a citizen of Nevada and Defendants are
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13 citizens of Arizona.
                                                Attorneys at Law




                                                                                14            13.      Amount in Controversy. Plaintiff seeks in excess of $15,000.00 for past and future

                                                                                15 medical expenses.12 Plaintiff further seeks in excess of $15,000.00 for past and future pain, suffering,

                                                                                16 anxiety, loss of enjoyment of life, and general damages.13 Plaintiff is also seeking damages for past

                                                                                17 and future loss of income.14 Finally, Plaintiff alleges punitive damages in a sum to be determined at

                                                                                18 the time of trial.15
                                                                                19            In Doelamo v. Karl-Heinz, this Court held that the amount in controversy was over $75,000

                                                                                20 based on the approximation of $22,000 the plaintiff in that case claimed in past medical damages.16

                                                                                21 The defendant in that case successfully argued that it, if the plaintiff were successful in his claim for

                                                                                22

                                                                                23

                                                                                24
                                                                                              9
                                                                                                Exhibit "C": Notice of Filing Petition for Removal to be filed concurrently with this Petition.
                                                                                              10
                                                                                25               See Exhibit "A" at p. 1.
                                                                                              11
                                                                                                 Id. at p. 1.
                                                                                              12
                                                                                26            13
                                                                                                 Id. at p. 4.
                                                                                                 Id.
                                                                                              14
                                                                                27               Id.
                                                                                              15
                                                                                                 Id. at p. 3.
                                                                                              16
                                                                                28               No. 2:14-CV-00339-RCJ, 2014 WL 2197640, at *1 (D. Nev. May 27, 2014)



                                                                                     LEGAL:10092-0071/13617569.1                               -3-
                                                                                      Case 2:20-cv-00172-APG-DJA Document 1 Filed 01/24/20 Page 4 of 5



                                                                                 1 lost past wages, he would likely be able to recover more than $75,000 after factoring in future lost

                                                                                 2 wages, pain and suffering, and attorney's fees.17

                                                                                 3            Here, because Plaintiff's claim for past and future medical expenses, general damages, past and

                                                                                 4 future loss of income and punitive damages in excess of $15,000.00 does not include computations —

                                                                                 5 the total amount in controversy should be deemed to be in excess of $75,000.

                                                                                 6            14.        Thus, this Court has jurisdiction of this action pursuant to 28 U.S.C. §1332 since the

                                                                                 7 alleged amount in controversy is in excess of $75,000.00.

                                                                                 8                                                        III.
                                                                                 9                                                 CONCLUSION
                                                                                10            Based on the forgoing, Petitioner/Defendant respectfully requests this action be removed to

                                                                                11 this Court, that all further proceedings in the State Court be stayed, and that Petitioner/Defendant
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12 obtain all additional relief to which they are entitled.
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13            January 24, 2020
                                                Attorneys at Law




                                                                                14                                                  WOOD, SMITH, HENNING & BERMAN LLP
                                                                                                                                    Attorneys at Law
                                                                                15

                                                                                16

                                                                                17                                                  By           /s/ Analise Tilton
                                                                                                                                          JOEL D. ODOU
                                                                                18                                                        Nevada Bar No. 7468
                                                                                                                                          ANALISE N. M. TILTON
                                                                                19
                                                                                                                                          Nevada Bar No. 13185
                                                                                20                                                        KYLE J. HOYT
                                                                                                                                          Nevada Bar No. 14886
                                                                                21                                                        2881 Business Park Court, Suite 200
                                                                                                                                          Las Vegas, Nevada 89128-9020
                                                                                22                                                        Tel. 702 251 4100
                                                                                23
                                                                                                                                          Attorneys for Defendant, Knight Transportation,
                                                                                24                                                        Inc.

                                                                                25

                                                                                26
                                                                                27
                                                                                              17
                                                                                28                 Id.



                                                                                     LEGAL:10092-0071/13617569.1                          -4-
                                                                                      Case 2:20-cv-00172-APG-DJA Document 1 Filed 01/24/20 Page 5 of 5



                                                                                 1                                   CERTIFICATE OF SERVICE
                                                                                 2            I hereby certify that on this 24th   day of January, 2020, a true and correct copy

                                                                                 3 of DEFENDANT'S PETITION FOR REMOVAL was served via the United States District Court

                                                                                 4 CM/ECF system on all parties or persons requiring notice.

                                                                                 5

                                                                                 6                                          By /s/ Michelle N. Ledesma
                                                                                                                               Michelle N. Ledesma, an Employee of
                                                                                 7                                             WOOD, SMITH, HENNING & BERMAN LLP
                                                                                 8

                                                                                 9

                                                                                10

                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13
                                                Attorneys at Law




                                                                                14

                                                                                15

                                                                                16

                                                                                17

                                                                                18
                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26
                                                                                27

                                                                                28


                                                                                     LEGAL:10092-0071/13617569.1                   -5-
